Citation Nr: 1443321	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1942 to September 1945.  He died on April [redacted], 2007.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with the appeal, the appellant provided testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board at a hearing at the RO in March 2009.  A transcript of that hearing has been associated with the claims file. 

In an initial July 2010 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In July 2013, November 2013 and August 2014, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the appellant requested a new Board hearing at her local RO (i.e. a Travel Board hearing) before a VLJ who is currently employed by the Board.  Consequently, as Travel Board hearings must be scheduled by the AOJ, the August 2014 remand instructed the AOJ to schedule the hearing.  Unfortunately, there is no indication in the claims file that the AOJ has scheduled the appellant for the Travel Board hearing.  Instead, it appears that the claims file was simply returned to the Board.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Thus, to ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the AOJ, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a hearing before a VLJ sitting in St. Petersburg, Florida.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



